Lexington Insurance
                                                                       Company, s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 01, 2013

                                   No. 04-13-00586-CV

                 LIBERTY MUTUAL FIRE INSURANCE COMPANY,
                                 Appellant

                                            v.

       LEXINGTON INSURANCE COMPANY as Subrogee of DCT Rittiman, LLC,
                             Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-13972
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
    The Appellant’s Unopposed Motion to Take Judicial Notice of Nonsuit is hereby
GRANTED.


                                                 ___________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court